Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chun Xu on July 11, 2022.
The application has been amended as follows: In claim 1, line 9, before the word “source”, delete the word “the” and replace with “a”, Similarly, in claim 7, line 9, before the word “source”, delete the word “the” and replace with “a”.
Cancel claim 8.
REASONS POR ALLOWANCE 
The following is an Examiner's Statement of Reasons for Allowance: The prior arts of record teach a method of data recovery with different priorities and performing data recovery of a storage system at an occurrence of a failure involving one or more of the storage areas in the storage system based on the priorities. Data recovery for one storage area having a higher priority is to occur before data recovery for another storage area having a lower priority in the storage system, the prioritization is achieved by monitoring the access characteristics. Arakawa  et al., (U.S. Patent # 8,285,952) is one such example of prior art. The prior art of record, however, fails to teach, singly or in combination a storage system, and a method, wherein a controller stores the repaired data into a cache segment, the controller searches cache segments for data and executes repairing the data if the data has not been found upon having received an access request, and access frequencies for a second period are obtained as a result of monitoring access to data pieces in the cache segments. The subject matter sought to be patented as recited in the claims in this application has practical applications in the field of predicting failures in storage devices.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM IQBAL whose telephone number is (571)272-3659. The examiner can normally be reached TW M-F 7:30AM-4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NADEEM IQBAL/
Primary Examiner, Art Unit 2114